Name: Commission Implementing Regulation (EU) 2018/1207 of 27 August 2018 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications
 Date Published: nan

 30.8.2018 EN Official Journal of the European Union L 220/1 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1207 of 27 August 2018 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (1), and in particular Article 57(4) and Article 58(2) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Council Regulation (EEC) No 2658/87 (2), it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 34(9) of Regulation (EU) No 952/2013. That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 34(9) of Regulation (EU) No 952/2013 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 2018. For the Commission, On behalf of the President, Stephen QUEST Director-General Directorate-General for Taxation and Customs Union (1) OJ L 269, 10.10.2013, p. 1. (2) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An article made of hot rolled non-alloy steel with a coating made of nickel silver alloy. It is presented in the shape of a round cap (diameter 2,7 cm) with slightly lowered centre, turned down into a hole, with small air gaps inside the turned down part. The cap is connected to a hollow threaded shank (diameter 0,5 cm). The total length of the article is 2,5 cm. The article is designed to be used as a tuning element in a specific bandpass filter (the bandpass filter is used in cellular network base stations to transmit signals of certain frequencies) filtering out the upper and lower frequencies, by screwing it into the bandpass filter chassis. It is an essential part in the process of tuning. In the tuning process the round cap acts as a resonator. In case of any damage to the surface of this round cap there will be a distortion of the radio frequency waves. See image (*1). 8517 70 00 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8517 and 8517 70 00 . As the function of the article is not to assemble or fasten goods it cannot be classified as a screw or as a bolt. Consequently, it cannot be considered a part of general use as referred to in Note 2 to Section XV. Therefore, classification under heading 7318 is excluded. The article is a part of cellular network base stations within the meaning of Note 2(b) to Section XVI as it is essential for their operation, due to the article's specific design and dimensions, and cannot be used for other purposes (see case C-152/10 Unomedical ECLI:EU:C:2011:402, paragraph 29). Consequently, the article is to be classified under CN code 8517 70 00 as a part of an apparatus for the transmission or reception of voice, images or other data in a wirelesss network. (*1) The image is purely for information.